***********
Based upon information contained in I.C. File LH-0361 and upon an investigation made by the Investigations Section of the Industrial Commission, the Full Commission makes the following:
 FINDINGS OF FACT
1. Decedent, Jimmy Ray Fisher, was a corrections officer assigned to Rowan Correctional Center at the time of his death on 2 January 2007.
2. Decedent's death occurred in the course and scope of his employment as follows: On 11 August 2006, decedent was given a bottle purportedly containing a Tropicana Strawberry soda by another corrections officer. Decedent placed the bottle in a refrigerator. On 12 August 2006, decedent retrieved the bottle and drank from it. Shortly thereafter, decedent was rushed to Rowan Regional Medical Center. It was determined that the bottle contained condenser cleaner that is used in cleaning out air conditioners. It appears that the internal investigation of this matter indicates that decedent was given the drink by accident and no criminal charges are pending. *Page 2 
3. As a result of ingesting the cleanser, decedent suffered acute respiratory failure and was pronounced dead on 2 January 2007. The certificate of death lists the cause of death as "acute respiratory failure — aspiration" with an underlying factor of pneumonia.
4. Decedent is survived by his wife, Sherry Burris Fisher, who resided with decedent at the time of his death. There are no minor children.
                               ***********
Based upon the foregoing findings of fact, the Full Commission concludes as follows:
 CONCLUSIONS OF LAW
1. Decedent was an eligible corrections officer, as defined in N.C. Gen. Stat. § 143-166.2(d), who was assigned to the Rowan Correctional Center at the time of his death on 2 January 2007.
2. Decedent's death was the direct result of injuries incurred while discharging his official duties, as defined by N.C. Gen. Stat. §143-166.2.
3. Decedent is survived by his wife, Sherry Burris Fisher, who is eligible for the award of death benefits under N.C. Gen. Stat. §143-166.1 et seq.
                               ***********
Based upon the foregoing findings of fact and conclusions of law, the Full Commission enters the following:
 AWARD
1. The sum of $50,000.00 is hereby awarded to Sherry Burris Fisher as the qualified surviving spouse of Jimmy Ray Fisher payable as follows: the sum of $20,000.00 shall be paid immediately to Sherry Burris Fisher. Thereafter, the sum of $10,000.00 shall be paid annually to Sherry Burris Fisher as long as she remains unmarried until such time as the balance of all *Page 3 
payments equal $50,000.00. This sum shall be paid from funds appropriated by the State Treasurer for the purpose set forth in N.C. Gen. Stat. § 143-166.1 et seq. If Sherry Burris Fisher becomes ineligible for benefits before the Award is fully paid, the balance of the payments under this Award shall be made to other eligible person(s).
A copy of this Award shall be furnished the Office of the State Treasurer for the purpose of having compliance with this Award, and the Commission shall be advised of the date or dates of payments made.
No costs are assessed before the Commission.
This the 17th day of March, 2007.
S/________________________________ J. BRAD DONOVAN DEPUTY COMMISSIONER
CONCURRING:
  ________________________________ BERNADINE S. BALLANCE COMMISSIONER
  ________________________________ DANNY LEE MCDONALD COMMISSIONER *Page 1